Broyles, C. J.,
dissenting. The city ordinance in question prohibits “any theatre or moving-picture show” -from showing any *68moving picture on any Sunday, except between the hours of one and two o’clock in the afternoon. It is obvious that “any theatre or moving-picture show,” which shows a moving picture on a Sunday, is pursuing its “business or the work of his [its] ordinary calling on the Lord’s day,” and is violating the Code, § 26-6905, unless such showing be a work of necessity or charity. And- it is well settled that a municipal ordinance which makes it an offense to commit an act which is penalized by a State law is invalid. Rothschild v. Darien, 69 Ga. 503; Keck v. Gainesville, 98 Ga. 423 (25 S. E. 559); Karwisch v. Atlanta, 44 Ga. 205; Penniston v. Newnan, 117 Ga. 700 (2) (45 S. E. 65); Kassell v. Savannah, 109 Ga. 491 (35 S. E. 147); Thrower v. Atlanta, 124 Ga. 1 (52 S. E. 76, 1 L. R. A. (N. S.) 382, 110 Am. St. R. 147, 4 Ann. Cas. 1); Loach v. LaFayette, 19 Ga. App. 639 (supra); Thompson v. Atlanta, 48 Ga. App. 674 (173 S. E. 193). If the ordinance had made it unlawful for any theatre to open its doors on Sunday for the purpose of showing moving pictures therein, that offense would not have been covered by the State law. Loach v. LaFayette, supra. I think that the ordinance in question was invalid, and that the court erred in refusing to sanction the petition for certiorari.